Citation Nr: 1222827	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability with osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to July 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The St. Petersburg, Florida RO has since maintained jurisdiction over the claim.

The claim was before the Board in May 2011 and was remanded to the Agency of Original Jurisdiction (AOJ) to assist the Veteran in the development of his claim.  The case is now again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the Board's May 2011 remand instructions the claims file was to be sent to the February 2010 VA examiner for an addendum opinion.  The examiner was to discuss a private opinion which relates the Veteran's current lumbar spine disability to service, as well as lay statements of the Veteran alleging continuity of symptomatology, and provide an opinion as to the etiology of the Veteran's osteoporosis.  The Board also instructed the AMC to consider and discuss the combat presumption under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The Board finds that its prior remand instructions have not been substantially complied with and, therefore, remand is necessary.

The Board will first address the issue of application of the combat presumption to the present case.  Although it has provided the AMC with multiple opportunities to adjudicate the Veteran's claim in light of his claimed combat-related injury to his low back, it has failed to do so.  Consequently, the Board will make the factual finding at this time.

In its previous remand, the Board stated that it is clear that the Veteran is a Vietnam combat veteran as his DD Form 214 shows that he was a fighter pilot in the U.S. Air Force and he received multiple decorations and awards indicative of combat, including the Purple Heart.  The Board further noted that the Veteran has contended, and the service treatment records show, that he was involved in a combat-related incident in July 1967 in which he was required to eject from his aircraft; however, although there are treatment records relating to injuries received in that incident, no complaints are seen related to the Veteran's low back.  The Veteran has stated, however, that, at the time, his low back pain was masked by the pain he had from a rib contusion but, as that resolved, his low back pain became apparent.  Despite having low back pain, he admits that he did not seek any treatment for it or report it to the flight sergeant as he was afraid of being grounded or of other negative action being taken.  He has reported he had low back pain since that incident in service.

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  

In the present case, the Board finds that the evidence is sufficient to warrant application of the combat presumption to the 1967 incident in which the Veteran was forced to eject from his airplane during a combat mission.  Consequently, the Board concedes that the Veteran incurred an injury to his low back in the 1967 ejection incident and any further medical opinions and adjudications of the Veteran's claim should also concede the incurrence of such an in-service injury.

Next, the Board addressed the Veteran's arguments that the June 2011 VA examination addendum is inadequate.  In the prior remand, the Board found that the VA examiner who conducted the February 2010 VA examination was inadequate because she failed to consider and discuss positive evidence of record, to wit a February 2006 private positive medical nexus opinion and the Veteran's report of a continuity of symptoms of low back pain since service.  

In June 2011, the February 2010 VA examiner provided an addendum opinion regarding the Veteran's lumbar spine disability.  Although listing the February 2006 private medical opinion as evidence, she failed to discuss it in rendering her opinion and explain why such opinion was not persuasive to her.  Furthermore, it is unclear whether she actual considered the Veteran's contentions of continuity of symptomatology in rendering her opinion, especially in light of the Veteran's report of an onset in service and the two buddy statements submitting supporting his report.  Furthermore, the Veteran indicated that there were some misstatements in the June 2011 examination report.  The Veteran stated that his initial back pain was masked by his rib pain after the in-service injury, but when he was out of the hospital and able to stand up, he felt the back pain.  See August 2011 statement.  He also stated that he has had continuous lumbar spine pain, and while the severity varies, the pain is constant.  Id.  He further pointed out that the examiner did not discuss either the February 2005 private medical opinion or the competent buddy statements he submitted in support of his claim.  Id.  Finally, the Board finds that the VA examiner's June 2011 opinion is inadequate as it only addresses the diagnosed spondylolisthesis but not the degenerative disc disease of the lumbar spine.  Consequently, remand is necessary to ensure that an adequate opinion is obtained as requested.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As the examination report is incomplete and the AOJ did not discuss the combat presumption, the claim must be remanded again.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran's claims file should be returned to the examiner who conducted the February 2010 VA spine examination for the issuance of an addendum pursuant to the instructions below.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The examiner should be advised that it has been conceded that the Veteran had an injury to the low back in the July 1967 in-service combat incident in which the Veteran ejected from a burning aircraft.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each of the Veteran's currently diagnosed disorders of the lumbar spine (diagnosed as degenerative disc disease of the lumbar spine and spondylolisthesis) is related to the presumed low back injury incurred during the in-service ejection incident in 1967.  In rendering her opinion, she must also take into consideration the Veteran's report of an onset of low back pain in service, the two buddy statements of record supporting the Veteran's report of an onset of low back pain in service, and the Veteran's report of having continuous symptoms of low back pain since the 1967 ejection incident in service. 

A detailed explanation for all conclusions reached by the examiner must be provided, and any negative opinion in particular must be clearly explained in light of the private opinion submitted by the Veteran's physician in February 2005, the two buddy statements regarding the onset of back pain in service, and the Veteran's report of a continuity of symptoms since service.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion.

If the examiner who conducted the February 2010 VA examination is not available, then the Veteran's claims file should be referred to another physician with the requisite knowledge and experience to provide the requested opinions.  The Veteran should only be scheduled for an examination if it is deemed necessary by the person providing the requested opinions.  

2.	After completing the above, and any other development deemed necessary, the Veteran's claim should be readjudicated.  In re-adjudicating the Veteran's claim, the AMC must concede the incurrence of an injury to the Veteran's low back in service in the 1967 ejection incident as a combat-related injury pursuant to the Board's finding above pursuant to the combat presumption set forth in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


